Exhibit 99 TI increases dividend 10 percent DALLAS (Sept. 18, 2008) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced that it plans to raise its quarterly cash dividend 10 percent.TI’s new quarterly dividend rate will be $0.11 per share, resulting in annual dividend payments of $0.44 per share.TI’s current quarterly dividend rate is $0.10 per share.The new quarterly dividend rate will be payable November 17, 2008, to stockholders of record on October 31, 2008, contingent upon formal declaration by the board of directors at its regular meeting in October. This marks the fifth consecutive year TI has increased its dividend rate.The company has paid dividends to its shareholders on an uninterrupted basis since June 1, 1962. ### “SafeHarbor” Statement under the Private Securities Litigation Reform Act of 1995: This report includes forward-looking statements intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally can be identified by phrases such as TI or its management “believes,” “expects,” “anticipates,” “foresees,” “forecasts,” “estimates” or other words or phrases of similar import. Similarly, statements in this report that describe the Company’s business strategy, outlook, objectives, plans, intentions or goals also are forward-looking statements. All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those in forward-looking statements. We urge you to carefully consider the following important factors that could cause actual results to differ materially from the expectations of TI or its management: • Market demand for semiconductors, particularly in key markets such as communications, entertainment electronics and computing; • TI’s ability to maintain or improve profit margins, including its ability to utilize its manufacturing facilities at sufficient levels to cover its fixed operating costs, in an intensely competitive and cyclical industry; • TI’s ability to develop, manufacture and market innovative products in a rapidly changing technological environment; • TI’s ability to compete in products and prices in an intensely competitive industry; • TI’s ability to maintain and enforce a strong intellectual property portfolio and obtain needed licenses from third parties; • Expiration of license agreements between TI and its patent licensees, and market conditions reducing royalty payments to TI; • Economic, social and political conditions in the countries in which TI, its customers or its suppliers operate, including security risks, health conditions, possible disruptions in transportation networks and fluctuations in foreign currency exchange rates; • Natural events such as severe weather and earthquakes in the locations in which TI, its customers or its suppliers operate; • Availability and cost of raw materials, utilities, manufacturing equipment, third-party manufacturing services and manufacturing technology; • Changes in the tax rate applicable to TI as the result of changes in tax law, the jurisdictions in which profits are determined to be earned and taxed, the outcome of tax audits and the ability to realize deferred tax assets; • Losses or curtailments of purchases from key customers and the timing and amount of distributor and other customer inventory adjustments; • Customer demand that differs from our forecasts; • The financial impact of inadequate or excess TI inventory that results from demand that differs from projections; • TI's ability to access its bank accounts and lines of credit or otherwise access the capital markets; • Product liability or warranty claims, claims based on epidemic or delivery failure or recalls by TI customers for a product containing a TI part; • TI’s ability to recruit and retain skilled personnel; and • Timely implementation of new manufacturing technologies, installation of manufacturing equipment and the ability to obtain needed third-party foundry and assembly/test subcontract services. For a more detailed discussion of these factors, see the text under the heading “Risk Factors” in Part II, Item 1A of the Company’s Form 10-Q for the second quarter of 2008, which was filed on July 31, 2008.The forward-looking statements included in this report on Form 8-K are made only as of the date of this report, and the Company undertakes no obligation to update the forward-looking statements to reflect subsequent events or circumstances. About Texas Instruments Texas Instruments (NYSE: TXN) helps customers solve problems and develop new electronics that make the world smarter, healthier, safer, greener and more fun.A global semiconductor company, TI innovates through manufacturing, design and sales operations in more than 25 countries. For more information, go to www.ti.com.
